Citation Nr: 1741289	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-11 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for cellulitis, right foot.

2.  Entitlement to an initial rating greater than 10 percent for cellulitis, left foot.

3.  Entitlement to an initial rating greater than 10 percent for right knee strain.

4.  Entitlement to an initial rating greater than 10 percent for left knee strain.

5.  Entitlement to an initial rating greater than 10 percent for right ankle strain with edema.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to January 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.

In October 2015, the Veteran testified before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing is of record.

The Veteran's claims were remanded for additional development in February 2016.  Based on the association of VA treatment records, multiple VA examinations, and a readjudication of the claims, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Additional relevant evidence was added to the claims file following the final Supplemental Statement of the Case (SSOC) regarding the Veteran's TDIU claim, but as this claim is remanded herein there is no prejudice to the Veteran.  To the extent that the new evidence includes information regarding the Veteran's right and left leg cellulitis, as the maximum benefit allowed by law is awarded herein the Board finds that the Veteran is not prejudiced by the Board considering the evidence in the first instance.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to increased ratings for bilateral knee and right ankle disabilities, as well as the TDIU claim, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's right foot cellulitis is manifested by persistent edema and stasis pigmentation, but without persistent ulceration.  

2.  The Veteran's left foot cellulitis is manifested by persistent edema and stasis pigmentation, but without persistent ulceration.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 40 percent, but no higher, for cellulitis, right foot, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code (DC) 7199-7120 (2016).

2.  The criteria for a disability rating of 40 percent, but no higher, for cellulitis, left foot, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.104, DC 7199-7120 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA's duty to notify was satisfied by letters to the Veteran in March 2010 and June 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records have been associated with the electronic claims file.  Records from the Social Security Administration (SSA) have been associated with the claims file.  Private records have been associated with the claims file, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims. 

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  Here, the undersigned clarified the issues on appeal and made inquiry as to the existence of outstanding evidence.  The actions of the VLJ supplement the VCAA and comply with 38 C.F.R. § 3.103 (2016).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).  In this case, the Veteran underwent multiple VA examinations, most recently in April 2016.  The April 2016 examination report discussed the clinical findings and the Veteran's reported history as necessary to rate the disabilities under the applicable rating criteria.  The examination also discussed the impact of the disability on the Veteran's daily living and occupational functioning.  As such, the Board finds the report sufficient on which to base a decision in this matter.

In reaching that conclusion, the Board acknowledges the arguments of the Veteran that the April 2016 examination caused him "great pain" in that the examiner manually pushed his foot and other joints beyond his pain tolerance and made disparaging remarks about the validity of the Veteran's increased rating claims.  The Board notes that the examination report included all relevant information necessary to decide the Veteran's claim.  The Board regrets any pain or discomfort caused by the range of motion testing, as such findings are not necessary or relevant to the cellulitis claim that was the basis for the examination.  Given that the examination report included all information necessary to decide the Veteran's claim and that the award granted herein is the highest rating permitted for a disability involving the Veteran's feet, the Board concludes that a remand for another examination on the cellulitis claim is not necessary.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate DCs identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2016).  VA must consider whether the Veteran is entitled to "staged" ratings to compensate when his or her disability may have been more severe than at other times during the course of his or her appeal.  

The Veteran's right and left leg cellulitis disabilities are rated under DC 7199-7120 as analogous to varicose veins.  See 38 C.F.R. § 4.104, DC 7120 (2016).  He contends that his separate 10 percent ratings for right and left leg cellulitis do not accurately reflect the severity of his disabilities.    

Under 38 C.F.R. § 4.104, DC 7120, a 10 percent rating is warranted for varicose veins where there is intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  A 20 percent rating is warranted for varicose veins with persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is assigned where there is persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  Persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration warrant a 60 percent rating.  A 100 percent rating is assigned where there is massive board-like edema with constant pain at rest.  These ratings are assigned for each leg individually; where both legs are involved, the ratings should then be combined.  38 C.F.R. §§ 4.25, 4.26, 4.104, DC 7120.

The Veteran underwent a VA contract examination in July 2010.  The Veteran reported cellulitis in the bilateral legs since 1980, with the right leg worse than the left.  He reported symptoms of itching and skin shedding.  There was no exudation, ulcer formation, or crusting.  The symptoms were constant in nature.  The Veteran reported that he was unable to walk or lift his legs up high due to pain and swelling.  On examination, there were no signs of skin disease.  The Veteran had an abnormal gait due to foot pain, as he was unable to put too much weight on his feet.  There was evidence of abnormal weight bearing, with callosities on the medial aspect of the big toes, the lateral aspect of the heels, and the lateral aspect of the fifth toes.  The Veteran did not use any assistive devices for ambulation.  There was significant edema in the feet decreasing in severity up to the knees.  The examiner indicated that the Veteran was unable to work as a maintenance and granite countertop installer due to the inability to walk, stand, or otherwise be on his feet for prolonged periods.

In August 2010, there was edema in the bilateral lower extremities on examination.  A December 2010 VA treatment record noted bilateral lower extremity nonpitting edema with no skin color pigmentation, rash, or lesions.  The Veteran was able to walk without difficulty and denied being in any distress.  In May 2012, the Veteran reported chronic right lower extremity edema.  Compression stockings were not adequately controlled the edema.  May 2012 x-rays showed marked dorsal soft tissue swelling in the feet.  November 2013 x-rays showed soft tissue swelling in the right ankle and/or foot.

March 2015 x-rays showed nonspecific soft tissue swelling along the dorsum of the bilateral feet.  In April 2015, the Veteran was noted to have pitting edema of both feet.  

A July 2015 Disability Benefits Questionnaire is of record.  The Veteran reported worsening of his bilateral foot symptoms and had difficulty standing, walking, and wearing certain shoes.  He used compression socks with some benefit.  The Veteran used medication on a constant basis for the cellulitis.  The examination otherwise focused only on the skin manifestations, noting that it involved less than 5 percent of the total body area and that the condition was active.

In September 2015, the Veteran complained of swelling and skin changes in his feet.  On examination, there was hyperpigmentation of the skin over the pretibial right calf.  

During his October 2015 Board hearing, the Veteran reported ongoing pain in the bilateral feet, for which he used a cane, and that he had to take water pills to keep the blood circulating through the lower extremities.  He also discussed persistent edema in the feet and used lotion to moisturize the lower extremities.  The Veteran also wore compression socks and would elevate his legs.

In November 2015, the Veteran reported pain in the feet over the last month that had moderately interfered with his life.  In February 2016, the Veteran reported pain in the left leg since Monday and that he had experienced similar problems with the right leg in the past, involving pain and difficulty bearing weight.  In the past, elevation, pain medication, and rest had helped his leg symptoms.  On examination there was edema and tenderness.  In March 2016, the Veteran was noted to have bilateral pedal edema.  

Pursuant to the Board's remand directives, the Veteran underwent a VA examination in April 2016.  The examiner noted review of the claims file and medical records.  The Veteran reported intermittent episodes of cellulitis since service, with some episodes requiring hospitalization.  The last episode of cellulitis had been one year previously and he typically had cellulitis bouts annually, although it might skip a year or more.  That said, there was chronic swelling and pain in the feet.  He was treated for the condition with compression socks.  The Veteran reported bilateral aching in the legs after prolonged walking or standing.  On examination, there was evidence of bilateral persistent stasis pigmentation, persistent edema, and persistent subcutaneous induration.  The Veteran occasionally made use of braces, but constantly used a cane due to back and knee problems.  The functional impairment of the extremities was not such that the Veteran would be better served by amputation and the use of a prosthesis.  The functional impact of the Veteran's bilateral cellulitis related to the bilateral edema, which was worsened with the legs being used.  As such, the examiner indicated that the Veteran could work a sedentary job if he was able to elevate his legs while working.  In the remarks section, the examiner noted that despite the Veteran's reports of worsening swelling if he legs were not elevated he was not even wearing his compression socks at the time of examination and that he had required no treatment for the condition for several years based on the treatment records available.  The Veteran was ambulatory with a cane for his knees and back, but was able to drive himself to the appointment and review of the primary care records mentioned no functional disability related to his history of lymphangiitis.

After a careful review of the record and for reasons and bases expressed immediately below, the Board finds that the medical records and lay evidence as a whole support separate increased ratings for the Veteran's right and left foot cellulitis to 40 percent each.  The April 2016 VA examination report noted that the Veteran had bilateral persistent edema and stasis pigmentation, which are the criteria for a 40 percent rating under DC 7120.  The Board notes that the evidence prior to that date includes lay and medical evidence of ongoing edema and multiple medical notations of stasis pigmentation.  Based on the foregoing, the Board concludes that a 40 percent disability rating for each foot is warranted for the entire appellate time period.  

A rating greater than 40 percent for either foot under DC 7120 or any other DC is barred as a matter of law.  That is, the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  See 38 C.F.R. § 4.68, Amputation Rule (2016).  Loss of use of the foot warrants a 40 percent disability rating under DC 5167.  See 38 C.F.R. § 4.71a, DC 5167 (2016).  Accordingly, the Veteran may not receive a combined rating greater than 40 percent for either his right or left foot and, therefore, any rating greater than 40 percent for each foot would be denied as a matter of law.

In summary, for the reasons and bases set forth above, the Board concludes that an increased rating of 40 percent for right and left foot cellulitis is warranted for each foot, but that a rating greater than 40 percent for either foot cannot be awarded as a matter of law. 

To the extent that the Veteran is claiming special monthly compensation for loss of use of the lower extremities/feet, the Board notes that he does not have loss of use of both feet or is permanently bedridden or so helpless as to be in need of regular aid and attendance due to a service-connected disability.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b) (2016).  The Board recognizes that based on the increased ratings granted herein the Veteran's 40 percent ratings are comparable to that for the loss of use of the feet; however, the evidence clearly demonstrates that the Veteran does not have total loss of use of his feet and that while he cannot stand or walk for extended periods of time his feet do allow him to leave the house, drive a car, and otherwise to engage in activities of daily living.  Clearly, he does not have loss of use of both lower extremities, including the feet.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an increased rating of 40 percent for cellulitis, right foot, is granted, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to an increased rating of 40 percent for cellulitis, left foot, is granted, subject to the laws and regulations controlling the award of monetary benefits.


REMAND

As to the remaining claims, the Board finds that additional development is required.

Specifically, the February 2016 Board remand requested that additional VA examinations be conducted for the Veteran's bilateral knee and right ankle disabilities.  Such examinations were accomplished in April 2016.  Since the time of the prior Board remand, however, the United States Court of Appeals for Veterans Claims (Court) held in Correia v. McDonald, 28 Vet. App. 158 (2016) that to be adequate a VA examination of the joints must, wherever possible, include the results of range of motion testing on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint in compliance with 38 C.F.R. § 4.59.  The April 2016 VA examination reports for the Veteran's bilateral knees and right ankle included testing of the opposing joints and noted that there was evidence of pain on weight bearing, but otherwise failed to include any discussion or delineation of passive versus active range of motion or weight bearing and non-weight bearing testing.  For example, there was no discussion of the Veteran's gait or heel and toe raising tests for the ankle.  As the Veteran is not in receipt of the maximum ratings available for limitation of motion of the knees and right ankle, the Board finds that the VA examination reports of record do not comply with Correia and that new examinations are warranted.  

Finally, the Board finds that the issue of entitlement to TDIU is inextricably intertwined with the above claims, as the development for the knees and right ankle could affect the analysis of the TDIU claim.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the electronic claims file all VA treatment records from April 2016 to the present.

2.  Schedule the Veteran for VA examinations to determine the current nature and severity of his bilateral knee and right ankle disabilities.  The electronic claims file should be made available to and reviewed by the examiner(s). 

Full range of motion testing must be performed where possible.  The joints involved should be tested in both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain the basis for this decision.

3.  After the above is complete, readjudicate the Veteran's claims, including the TDIU claim.  If a complete grant of benefits is not awarded, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


